



As of February 1, 2017


Mr. Brian J. Rosin


Dear Brian:
We are delighted to confirm to you that we are offering you the position of
Chief Operating Officer at Function(x) Inc. (“Fn(x)” or the “Company”), subject
to the terms and conditions set forth herein. This agreement hereby supersedes
any and all previous employment agreements between you and the Company and/or
any predecessor company of the Company. The terms and conditions of your
employment with Fn(x) are set forth in this letter and our employee manual. This
offer is subject to the satisfactory completion of the conditions set forth in
Section 13(a) of this letter.
1.Term. You will begin your new position on February 1, 2017. This agreement
shall have an initial term of three (3) years (the “Term”) and continue monthly
thereafter unless terminated by either party on not less than 30 days prior
notice or as otherwise permitted under Section 5 hereof.
2.Duties/Location of Employment.
(a)    You will report to the Chief Executive Officer, or such other person as
the Company may designate from time to time. You shall devote your full time,
attention, energy, knowledge, best professional efforts and skills to the duties
assigned to you.
(b)    We anticipate that you will be based in our Elgin, IL office, but will
travel to and work from our New York City Office as reasonably requested by the
Company. Pre-approved travel expenses between the office in New York and Elgin
will be borne by the Company.
3.Compensation.
(a)    Base Salary. In consideration for the performance of your services
hereunder, you will be paid a base salary at the annual rate of Two Hundred
Fifty Thousand Dollars ($250,000.00) (“Base Salary”), payable in accordance with
the Company’s normal payroll practices and subject to applicable tax and payroll
withholdings and deductions. Currently, the Company’s payroll is payable on the
fifteenth and the last day of each month. As an exempt employee, you will not be
eligible for overtime pay. Your Base Salary will be reviewed from time to time
by the Board and may be adjusted higher based on any factors as the Board may
deem relevant. Your Base Salary may not be adjusted lower.
(b)    Equity Grants:
a.    Within thirty (30) days of the execution of this Agreement, and subject to
the approval of the Compensation Committee of the Company’s Board of Directors,
you shall receive a grant of Thirty-Three Thousand (33,000) restricted shares of
Company common stock, priced at the closing price the date before the date of
grant (the “Sign-On Grant”). So long as you remain employed by the Company, the
Sign-On Grant shall vest on the first anniversary of the date of grant or
sooner, at your option.



b.    You will be eligible to participate in the Company’s Employee Stock Plan,
and any grants will be subject to the discretion of the Company’s Compensation
Committee
(c)    Bonuses. You shall be entitled to receive the following bonuses:
a.    If the Company’s revenues during the calendar year 2017 shall be at least
Five Million Dollars ($5,000,000.00) and the Company’s profit margin shall not
decrease over the prior year’s profit margin, you shall receive an additional
bonus of restricted shares of Company common stock equal to Two Hundred Thousand
Dollars ($200,000.00) in value. Such shares shall be valued at the closing price
the date before the date of grant.
b.    If the Company’s revenues during the calendar year 2018 shall be at least
Ten Million Dollars ($10,000,000.00) and the Company’s profit margin shall not
decrease over the prior year’s profit margin, you shall receive an additional
bonus of restricted shares of Company common stock equal to Two Hundred Thousand
Dollars ($200,000.00) in value. Such shares shall be valued at the closing price
the date before the date of grant.
c.    If the Company’s market capitalization shall be at least One Hundred
Million Dollars ($100,000,000.00) but less than Two Hundred Fifty Million
Dollars ($250,000,000.00) for thirty consecutive calendar days, you shall be
entitled to a one-time bonus of One Hundred Thousand Dollars ($100,000.00),
which shall be payable in cash, restricted shares of Company stock, or options
to purchase Company stock, at the discretion of the Company’s Compensation
Committee.
d.    If the Company’s market capitalization shall be at least Two Hundred Fifty
Million Dollars ($250,000,000.00) but less than Five Hundred Million Dollars
($500,000,000.00) for thirty consecutive calendar days, you shall be entitled to
an additional one-time bonus of Five Hundred Thousand Dollars ($500,000.00),
which shall be payable in cash, restricted shares of Company stock, or options
to purchase Company stock, at the discretion of the Company’s Compensation
Committee.
e.    If the Company’s market capitalization shall be at least Five Hundred
Million Dollars ($500,000,000.00) but less than One Billion Dollars
($1,000,000,000.00) for thirty consecutive calendar days, you shall be entitled
to an additional one-time bonus of One Million Dollars ($1,000,000.00), which
shall be payable in cash, restricted shares of Company stock, or options to
purchase Company stock, at the discretion of the Company’s Compensation
Committee.
f.    If the Company’s market capitalization shall be at least One Billion
Dollars ($1,000,000,000.00) but less than One Billion Five Hundred Million
Dollars ($1,500,000,000.00) for thirty consecutive calendar days, you shall be
entitled to an additional one-time bonus of Five Million Dollars
($5,000,000.00), which shall be payable in cash, restricted shares of Company
stock, or options to purchase Company stock, at the discretion of the Company’s
Compensation Committee.
g.    If the Company’s market capitalization shall be at least One Billion Five
Hundred Million Dollars ($1,500,000,000.00), you shall be entitled to an
additional one-time bonus of One Million Dollars ($1,000,000.00) for each Five
Hundred Million Dollars ($500,000,000.00) by which the Company’s market
capitalization exceeds One Billion Five Hundred Million Dollars
($1,500,000,000.00). Such bonus shall be payable in cash, restricted shares of
Company stock, or options to purchase Company stock, at the discretion of the
Company’s Compensation Committee.
h.    All bonuses referred to in this Paragraph shall be:
(1)    Issued promptly after the determination of the applicable revenues and/or
market capitalization, but not later than 30 days after achieving the
appropriate milestone, provided that if the milestone has been achieved and then
funded and within such calendar year a higher milestone is reached, then the
differential in funding then due above what was previously paid, shall be funded
within such 30 day period.
(2)    Based on determination of targets made by the Chief Financial Officer of
the Company.
(3)    In the case of revenue based targets, based solely on the revenue for the
existing businesses in the social publishing area (Wetpaint and Rant) that the
Company now has in place and not on any revenue from future acquisitions.
(4)    Paid in the form approved at such time by the Company’s Compensation
Committee.
(5)    Earned in accordance with the following:
1)    If you have been terminated for Cause or have resigned voluntarily, then
the target must have been achieved on the date of termination or resignation.
2)    If you are terminated without Cause, die or become disabled, then the
target must have been achieved within ninety (90) days of your termination,
death or Disability.
4.Benefits. Subject to the eligibility requirements and other terms and
conditions of the respective plan documents, you may be eligible to participate
in benefits offered by the Company, as may be in effect or modified from time to
time. Furthermore, you are currently eligible for twenty (20) days of paid time
off per calendar year (such days to be prorated based on the date you commence
employment with the Company) in accordance with, and subject to, the Company’s
vacation policy, as it may change from time to time, with the timing of any such
vacation to be agreed upon with your manager.
5.Termination.
(a)    General. The Board may terminate your employment for any reason or no
reason, and you may terminate your employment for any reason or no reason, in
either case subject to the terms of this Agreement. In the event of the
termination of your employment hereunder for any reason, you shall promptly
resign from the Board, any other board or committee, and any other position he
then holds that is affiliated with the Company or that you were holding at the
Company’s request. For purposes of this Agreement, the following terms have the
following meanings:
(1)    “Accrued Obligations” shall mean: (i) earned but unpaid Salary through
the Termination Date; and (ii) any accrued, unused paid time off, if payable
upon termination in accordance with the Company’s policies, and (iii) any unpaid
expense or other reimbursements due pursuant to Section 4.3 hereof or otherwise.
(2)    “Cause” shall mean that you have:
(i)committed an act which, as set forth in any employment handbook promulgated
by the Company, may lead to termination of employment, unless curable, in which
case such cure shall not have been completed within thirty (30) days following
the Company’s written notice to you;
(ii)engaged in any intentional act of fraud against the Company;
(iii)engaged in willful malfeasance or gross negligence in the performance of
this Agreement or capacity as an employee of the Company;
(iv)refused to perform the duties required or requested consistent with your
obligations under this Agreement and under law, which refusal continues for more
than five (5) days following the Company’s written notice of such refusal;
(v)been convicted of a felony or entering a plea of nolo contendre to a felony
charge;
(vi)materially breached this Agreement, subject to a fifteen (15) day cure
period following the Company’s written notice of such breach to the extent such
breach is curable; or
(vii)engaged in an act which leads to a finding by the Securities and Exchange
Commission, which, in the opinion of independent counsel selected by the
Company, could reasonably be expected to impair or impede the Company’s ability
to register, list, or otherwise offer its stock to the public, or to maintain
itself as a publicly-traded company in good standing with the Securities and
Exchange Commission.
(3)    “Disability” shall mean your inability to substantially fulfill your
duties on behalf of the Company for a continuous period of six (6) months. If
there is any disagreement between you and the Company as to your Disability or
as to the date any such Disability began or ended, the same shall be determined
by a physician mutually acceptable to you and the Company whose determination
shall be conclusive evidence of any such Disability and of the date any such
Disability began or ended.
(4)    “Termination Date” shall mean the date on which your employment hereunder
terminates in accordance with this Agreement.
(a)Termination by the Company Without Cause or Nonrenewal of Term by Company. In
the event that your employment is terminated by the Company without Cause, you
shall be entitled to:
(1)a continuation of your Salary for a period of three months; and
(2)payment of any bonus earned and not yet paid; and
(3)the Accrued Obligations to be paid no later than the Termination Date,
consistent with applicable laws.
(b)Death. Your employment shall terminate in the event of your death. In the
event that employment hereunder is terminated due to your death, your estate or
beneficiaries (as the case may be) shall be entitled to a single sum cash
amount, payable within sixty (60) days following the Termination Date, in an
amount equal to the Accrued Obligations.
(c)Disability. Either you or the Company may terminate your employment in the
event of your Disability (provided that no termination of your employment
hereunder for Disability shall be effective unless the party terminating your
employment first gives at least five (5) days’ written notice of such
termination to the other party). In the event that your employment hereunder is
terminated due to Disability, you and/or your estate or beneficiaries (as the
case may be) shall be entitled to a single sum cash amount, payable sixty (60)
days following the Termination Date, in an amount equal to the Accrued
Obligations.
(d)Termination by the Company For Cause or, by You. In the event that your
employment hereunder is terminated by the Company for Cause or by you for any
reason, you shall be entitled to the Accrued Obligations to be paid within
thirty (30) days following the Termination Date.
(e)Release. Your entitlement to the payments described in this Section 5 (other
than the Accrued Obligations) is expressly contingent upon you (or, in the event
of your death, your beneficiaries) first providing the Company with a signed
general release of claims on the Company’s then-current form (the “Release”) and
not revoking such Release for a period of seven days after its execution or
thereafter. In order to be effective, the Release must be delivered by you to
the Company no later than forty-five (45) days following the Termination Date.
6.Compliance with Policies and Procedures. You agree to be bound by and to
comply fully with all Company policies and procedures for employees.
7.Confidentiality.
(a)You acknowledge that, as a result of your employment with the Company, you
will be in possession of trade secrets and confidential and proprietary
information (the “Confidential Information”) of the Company. You agree to keep
secret all Confidential Information and not to disclose Confidential Information
to anyone outside of the Company (other than to the Company’s advisors, agents,
consultants, financing sources and other representatives), except in connection
with the performance of your duties under this letter, provided that: (i) you
shall have no such obligation to the extent Confidential Information is or
becomes publicly known, other than as a result of your breach of your
obligations hereunder; and (ii) you may disclose such information pursuant to a
court or similar order, but you agree to use reasonable efforts to provide the
Company with prompt notice of such request so that the Company may seek an
appropriate protective order. You agree to deliver promptly to the Company at
the termination of your employment, or at any other time the Company may so
request, all memoranda, notes, records, reports, and other documents (including
electronically stored information) relating to the Company’s business which you
obtained while employed by, or otherwise serving or acting on behalf of, the
Company and which you may then possess or have under your control. You
acknowledge that the disclosure of Confidential Information would have a
material adverse effect on the operations and development of the business of the
Company. Therefore, you agree that in the event of your failure to comply with
the provisions of this Section 8(a) the Company shall be entitled to the entry
of an injunction or other equitable relief and you shall not object to such
injunction or equitable relief on the basis of an adequate remedy at law or
other reason. This remedy shall be in addition to any other remedies available
to the Company.
(b)You agree not to disclose the terms of this letter to anyone except your
immediate family and your tax advisors or legal counsel, prospective employers
(but with disclosure limited to terms relating to your post-employment
restrictions under this letter), pursuant to a court or similar order, or in
connection with any proceeding to enforce your rights under this letter or any
other agreement between you and the Company, except as otherwise required by
law.
(c)You agree that you will not disparage the Company or its subsidiaries, any of
their products or services, or any of their officers or directors.
8.Company Work Product. You acknowledge and agree that all of the ideas,
concepts, inventions and work product rendered or provided by you during the
term of your employment which directly or indirectly relate to the Company’s
business, whether alone or in conjunction with others (collectively, and without
limitation, the “Company Work Product”), whether created at home or at the
office and whether or not created during normal business hours, shall (a) be the
sole and exclusive property of the Company and you shall not have any right,
title or interest therein and (b) constitute “works made for hire” under all
applicable copyright, trademark, and similar or related statutes, regulations,
or decisional law. In furtherance of the foregoing, you hereby assign to the
Company all of your rights, title, and interest, whether choate or inchoate or
whole or partial, in any Company Work Product created, developed, or discovered
by you during the term of your employment. You further agree to cooperate fully
and promptly with, and otherwise facilitate, any efforts by the Company to vest
in the Company all rights, title and interest in and to the Company Work Product
and to register, preserve, and protect the Company Work Product from use by
others, or from dilution or diminution. You agree to execute and deliver any and
all documents, agreements and instruments to evidence the rights of the Company
in the Company Work Product as provided in this Section 8. You hereby
irrevocably name the Company as your attorney-in-fact, and irrevocably grant to
the Company a power of attorney to execute and deliver any and all documents,
agreements and instruments in your name as may be reasonably required to give
effect to this Section 8; provided, that this power of attorney shall be
exercised only with respect to any document, agreement or instrument that you
fail to execute and deliver after five days written request by the Company. The
rights granted to the Company in this Section 9 shall continue in effect after
the termination or expiration of your employment term to the extent necessary
for the Company’s full enjoyment of such rights.
9.Restrictive Covenants. During the Term and for a period of one (1) year after
termination of your employment hereunder, you shall not:
(a)Request, induce or attempt to influence any person or entity who is or was a
client, customer, contractor or supplier of the Company to limit, curtail or
cancel its business with the Company; or
(b)Request, induce, or attempt to influence any current or future officer,
director, employee, consultant, agent or representative of the Company to: (A)
terminate his, her, or its employment or business relationship with the Company;
or (B) commit any act that, if committed by you, would constitute a breach of
any term or provision of this Section 9.
10.Background Information. As more fully described on the following pages, the
Company may conduct a background check, which may include a “consumer report”
and/or an “investigative consumer report” prepared by Fn(x) or by a third party.
These reports may be obtained at any time after receipt of your authorization
and, if you are hired, throughout your employment. Falsification or omission of
any information previously provided to the Company or provided to the Company on
the attached release may disqualify you for employment or result in your
immediate dismissal, if hired. Your rights relating to this background check are
more fully set forth on the attached release.
11.Representations. You represent, warrant and covenant to the Company that you
are free to execute this letter and provide the services contemplated hereunder
and the engagement hereunder does not conflict with or violate, and will not be
restricted by any pre-existing business relationship or agreement to which you
are a party or are otherwise bound. Without limiting the foregoing, you further
represent, warrant and covenant to the Company that you are under no contractual
commitments, including without limitation, any confidentiality, proprietary
rights, non-solicitation, non-competition agreement or similar type of
restrictive covenant agreement, inconsistent with your obligations to the
Company and that you will not at any time during the course of your employment
by the Company violate and/or breach any obligation or contractual/common law
commitment that you may have to a third party or prior employer.
12.Superseding of Prior Understandings or Agreements; No Employment or
Compensation Guarantees or Other Modifications Except as Provided Herein. You
acknowledge that you have not relied on any oral or written representations or
understandings not explicitly contained herein in executing this letter. This
document supersedes any and all oral or written understandings or agreements
regarding your employment with the Company or any of its affiliates or
predecessors. No employee or representative of the Company, other than in a
writing signed by an authorized officer of the Company, may enter into any
agreement or understanding (a) guaranteeing you employment with the Company for
any specific duration, (b) providing you with a guaranteed level of compensation
with the Company, whether incentive compensation, severance pay or otherwise, or
(c) otherwise modifying the terms of this letter.
13.Miscellaneous.
(a)This offer is subject to the satisfactory completion of the Company’s
standard drug, background and reference screening, authorization of your right
to work in the United States, and the absence of any non-competition agreement
or other restrictions that would prohibit or interfere with your working for the
Company.
(b)If any provision of this letter is or becomes invalid, illegal or
unenforceable in any respect under the law, the validity, legality and
enforceability of the remaining provisions hereof shall not in any way be
affected or impaired.
(c)This letter shall be governed by and construed in accordance with the laws of
the State of New York, without giving reference to the principles of conflicts
of laws or where the parties are located at the time a dispute arises. Any
controversy, dispute or claim arising out of or relating to this agreement or
breach thereof or relating to your employment shall first be submitted to
mediation in New York City administered by JAMS. If the parties are unsuccessful
at resolving the dispute through mediation, the parties agree to binding
arbitration in New York City administered by JAMS pursuant to its Streamlined
Arbitration Rules and Procedures. The arbitrator shall award to the prevailing
party, if any, the costs and attorneys’ fees reasonably incurred by the
prevailing party in connection with the arbitration. The parties shall maintain
the confidential nature of the mediation and arbitration proceedings, and the
award, unless otherwise required by law or judicial decision. Judgment on the
award may be entered in any court having jurisdiction
If the terms of this letter are acceptable to you and you are ready, willing and
able to abide by all the conditions enumerated herein, please sign and date this
letter below and return it to me by the deadline provided above.
Sincerely,
FUNCTION(X) INC.


By:                    
Name:                    

    Title:                    
Signatures continued on following page
Acknowledged and Agreed to:
    
Name:    Brian J. Rosin    





